                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

UNITED STATES OF AMERICA,

             Plaintiff,                              Case No. 17-20569
                                                     Hon. Matthew F. Leitman
v.

BRANDON A. KAMMER,

          Defendant.
__________________________________________________________________

       STIPULATED PRELIMINARY ORDER OF FORFEITURE
__________________________________________________________________

      Plaintiff, the United States of America, and Defendant Brandon Kammer, by

and through his attorney, David Koelzer, stipulate to the following, and request the

Court to enter this Order upon submission to the Court.

      Pursuant to Fed. R. Crim. P. 32.2, 18 U.S.C. ' 2253, and based upon

Defendant’s Rule 11 Plea Agreement, guilty plea, the Judgment and Commitment

Order, and other information in the record, IT IS HEREBY ORDERED AND

ADJUDGED that:

         1. The following property (“Subject Property”) IS HEREBY

             FORFEITED to the United States for disposition in accordance with

             the law, and any right, title or interest of Defendant or any right, title

             or interest that Defendant’s heirs, successors, assigns have or may
   have in this property IS HEREBY AND FOREVER

   EXTINGUISHED:

    16 GB thumb drive on a Kingston Digital Media lanyard;

    Xbox 360S console, model 1439, SN: 029547125143;

    ASUS laptop, model ATHEROS/AR58125, SN:
     DCN0CX305490507; and

    Insignia external hard drive, model NS-PCHD233.

2. Upon entry of this Preliminary Order of Forfeiture and pursuant to 21

   U.S.C. § 853(n), Rule 32.2 of the Federal Rules of Criminal

   Procedure, and other applicable rules, the United States shall publish

   on www.forfeiture.gov, notice of this Stipulated Preliminary Order of

   Forfeiture and of its intent to dispose of the Subject Property. The

   United States may also, to the extent practicable, provide direct

   written notice to any person or entity known to have an alleged

   interest in any of the Subject Property. The aforementioned notice

   shall direct that any person, other than the Defendant, asserting a

   legal interest in any of the Subject Property must file a petition with

   the Court within sixty (60) days of the first date of publication of

   notice or within thirty (30) days of receipt of actual notice, whichever

   is earlier. The petition shall be for a hearing before the Court alone,

   without a jury and in accordance with 21 U.S.C. § 853(n), to
                                2
   adjudicate the validity of the petitioner's alleged interest in any of the

   identified Subject Property. Any petition filed by a third party

   asserting an interest in any of the Subject Property must be signed by

   the petitioner under penalty of perjury and must set forth the nature

   and extent of the petitioner's alleged right, title or interest in any

   identified Subject Property, the time and circumstances of the

   petitioner’s acquisition of the right, title, or interest in any identified

   Subject Property, any additional facts supporting the petitioner's

   claim, and the relief sought.

3. After the disposition of any motion filed under Fed. R. Crim. P.

   32.2(c)(1)(A) and before a hearing on any ancillary petition, the

   United States may conduct discovery in accordance with the Federal

   Rules of Civil Procedure upon a showing that such discovery is

   necessary or desirable to resolve factual issues.




                                 3
4. Pursuant to Fed. R. Crim. P. 32.2(b)(4)(A), this Stipulated

    Preliminary Order of Forfeiture shall become final as to Defendant at

    the time it is entered by the Court.

5. If no third party files a timely petition before the expiration of the

    period provided in 21 U.S.C. § 853(n)(2), then this Stipulated

    Preliminary Order of Forfeiture shall become the Final Order of

    Forfeiture, as provided by Fed. R. Crim. P. 32.2(c)(2). If a third

    party files a petition for ancillary hearing for any of the Subject

    Property, the Court shall enter an Amended Order of Forfeiture

    and/or a Final Order of Forfeiture that addresses the disposition of

    any third party petitions.

6. After this Preliminary Order of Forfeiture becomes the Final Order of

    Forfeiture and/or after the Court enters a final order of forfeiture that

    addresses the disposition of any third party petitions, the United

    States shall have clear title to the Subject Property and shall be

    authorized to dispose of the Subject Property in such manner as the

    Attorney General may direct.




                                 4
         7. The Court shall retain jurisdiction to enforce this Order, and to amend

            it as necessary, pursuant to Federal Rule of Criminal Procedure

            32.2(e).

 Respectfully submitted,

 MATTHEW SCHNEIDER
 United States Attorney

 s/Nancy A. Abraham                         s/DAVID A. KOELZER
 Assistant U.S. Attorney                    David A. Koelzer
 U.S. Attorney's Office                     Attorney for Defendant
 600 Church Street                          111 E. Court Street, Suite 100
 Flint, MI 48502                            Flint, MI 48502
 810-766-5177                               810-232-3600
 nancy.abraham@usdoj.gov                    david_koelzer@fd.org

 Dated: February 20, 2019                   Dated: February 20, 2019



      IT IS SO ORDERED.

                                     /s/Matthew F. Leitman
                                     MATTHEW F. LEITMAN
                                     UNITED STATES DISTRICT JUDGE

Dated: March 1, 2019




                                        5
